Citation Nr: 0415501	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, as secondary to service-connected right knee 
instability and arthritis.

2.  Entitlement to service connection for a left hip 
disability, as secondary to service-connected right knee 
instability and arthritis.

3.  Entitlement to service connection for a low back 
disability, as secondary to service-connected right knee 
instability and arthritis.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right hip disability, as secondary to service-connected right 
knee instability and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

The veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge at the Board in Washington, DC, 
in April 2003.  However, he cancelled the hearing.

With regard to the issue of entitlement to service connection 
for a right hip disability as secondary to service-connected 
right knee instability and arthritis, the RO originally 
denied this claim in January 1999.  The veteran did not 
appeal this decision.  Thereafter, in December 2000, the RO 
revisited the issue and denied it on the merits.  Regardless 
of the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  There is no prejudice 
to the veteran with respect to the Board's consideration of 
the new and material issue, as this matter is resolved in the 
veteran's favor.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the issue has been recharacterized, as 
noted on the title page. 

The veteran's claims that are before the Board are for 
service connection for left knee, right and left hip, and low 
back disorders as secondary to a service-connected right knee 
disability.  Although the RO has also discussed the claims on 
a direct basis, the veteran does not contend that any of 
these disabilities are related to his active service.  In his 
November 2001 notice of disagreement and September 2002 
substantive appeal, he limited the claims on appeal to a 
secondary basis.  These claims will be addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  In January 1999, the RO denied service connection for a 
right hip disorder, as secondary to service-connected right 
knee instability and arthritis.  The veteran did not appeal.

2.  Evidence received since the January 1999 RO decision 
bears directly and substantially upon the issue at hand, is 
neither duplicative or cumulative, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a right 
hip disability, as secondary to service-connected right knee 
instability and arthritis.


CONCLUSIONS OF LAW

1.  The January 1999 RO decision which denied service 
connection for a right hip disability, as secondary to 
service-connected right knee instability and arthritis, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

2.  The evidence received since the January 1999 RO decision 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a right hip 
disability, as secondary to service-connected right knee 
instability and arthritis, have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in the new and material evidence claim, given the 
favorable disposition of that issue as decided herein.  The 
claim of entitlement to service connection for a right hip 
disability as secondary to service-connected right knee 
instability and arthritis on the merits is the subject of the 
Remand.

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim substantially 
predates August 2001, the new regulatory criteria are not 
applicable.

In January 1999, the RO denied entitlement to service 
connection for a right hip disability, as secondary to 
service-connected right knee instability and arthritis.  The 
veteran was notified of this decision of his appellate rights 
by letter dated February 4, 1999.  He did not appeal.  Thus, 
the January 1999 decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).  At the time of the 
January 1999 rating decision, there was no evidence of record 
linking the asserted right hip disability to the veteran's 
service-connected right knee instability and arthritis.  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In September 2000, the veteran, in pertinent part, requested 
that his claim of entitlement to service connection for a 
right hip disability, secondary to service-connected right 
knee instability and arthritis, be reopened.  In support of 
his claim, he submitted a statement from W. S. Jones, M.D., 
dated in November 2001,  indicating that his right knee 
disability had reduced his ability to exercise and caused him 
to fall frequently, injuring his right hip.

The statement from Dr. Jones constitutes both new and 
material evidence.  This evidence is clearly new in that it 
was not previously of record.  Moreover, it is material, in 
that it suggests the possibility of a relationship between a 
current right hip disorder and the veteran's service-
connected right knee disability.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the 
January 1999 rating decision is new and material and the 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right hip disability, 
as secondary to service-connected right knee instability and 
arthritis, is reopened.  The appeal is granted to this extent 
only.




REMAND

During the pendency of this appeal, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  Review of the record reveals that the 
RO has not adequately satisfied its duty to notify the 
veteran.  This should be accomplished on remand.  

Additionally, upon VA examination in November 2000, the 
examiner indicated that he did not believe that the veteran's 
right hip, low back, left knee, and left hip disabilities 
were related to his service-connected right knee disability.  
Thereafter, in November 2001 W. S. Jones, M.D., the veteran's 
physician of over ten years, stated that the veteran's right 
knee disability had reduced his ability to exercise and 
caused him to fall frequently, injuring his right hip and 
back, thus aggravating his other medical problems.

On remand, the RO should attempt obtain the veteran's 
complete treatment records from Dr. Jones.  The veteran also 
reported that he was forced to retire from the Civil Service 
in 1977 as a result of his back, right hip, and right knee 
disorders.  Therefore, his Civil Service retirement records 
should also be obtained.  

Thereafter, the claims folder should be forwarded to a VA 
specialist in orthopedics so that an additional opinion may 
be rendered, with the benefit of review of the entire claims 
folder, including any additional records obtained as a result 
of this remand.

Finally, since the issuance of the statement of the case 
(SOC) by the RO in August 2002, additional evidence was 
associated with the claims folder that has not been reviewed 
by the RO in conjunction with the claims on appeal.  This 
evidence includes VA outpatient treatment records dated 
through 2002.  Any pertinent evidence submitted by the 
claimant must be referred to the agency of original 
jurisdiction for review and for preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. § 20.1304(c) 
(2003).  No such waiver has been received.  Therefore, on 
remand, the RO must review the additional evidence and 
prepare an SSOC.

Accordingly, the case is REMANDED to the RO via the VBA AMC 
in Washington, D.C. for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate each 
claim, (2) of the information and 
evidence that VA will obtain on his 
behalf, (3) of the information and 
evidence that he is expected to provide, 
and (4) request that he provide any 
evidence in his possession that pertains 
to each claim.  A record of his 
notification must be incorporated into 
the claims file. 

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
W. S. Jones, M.D. and his complete Civil 
Service retirement records, including any 
medical records.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that a VA orthopedic specialist review the 
medical records in the claims file and 
render an opinion as to whether it is at 
least as likely as not (50 percent or more 
likelihood) that any currently diagnosed 
left knee, left hip, right hip, or low 
back disorder was either (a) caused or (b) 
aggravated by the veteran's service-
connected right knee instability and 
arthritis.

If the doctor determines that 
examination of the veteran is required 
in order to provide this opinion, then 
an appropriate examination should be 
scheduled.   

The doctor should indicate in the report 
that the claims file was reviewed and must 
provide a comprehensive report including 
complete rationale for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
conclusions.  

4.  Review the claims folder and ensure 
that the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
doctor's report.  If the report does not 
include an adequate response to the 
specific opinion requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).  Ensure that all 
notification and development action 
required by the VCAA is completed.  

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained since the 
issuance of the statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



